IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ERIC L. WHITE,                               : No. 53 EM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
TOM WOLF, GOVERNOR OF                        :
PENNSYLVANIA; JOHN E. WETZEL,                :
SECRETARY OF PENNSYLVANIA                    :
DEPARTMENT OF CORRECTIONS,                   :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Application Seeking Leave for Appointment of

Counsel” and the “Habeas Corpus Petition for Emergency Relief of Release from

Confinement” are DENIED.